UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                     X

WAYNE MILLER,

                               Plaintiff,
                                                              MEMORANDUM & ORDER
              - against -
                                                              17 CV 4198(RJD)
THE CITY OF NEW YORK,THE NEW YORK
CITY DEPARTMENT OF BUILDINGS,
COMMISSIONER RICK D. CHANDLER P.E, in his
individual and official capacities, FRANK DAMIANI,
in his individual and official capacities, HUGH
MCQUILLAN,in his individual and official capacities.

                               Defendants.
                                                     X

DEARIE,District Judge:

       Wayne Miller ("Plaintiff or "Miller") brings this action under 42 U.S.C. § 1983 and

New York state law against the City of New York,the Department of Buildings("DOB")and

DOB employees in their individual and official capacities (together,"Defendants") principally

alleging procedural due process violations. Miller's claims relate to a summons and Stop Work

Order issued because Miller, who holds a New York City Hoisting Machine Operator Class A

License ("License"), was operating a "tower crane" without the requisite certification.

Defendants move for summary judgment because Miller's claims are barred by the doctrine of

res judicata or collateral estoppel, and because Miller has otherwise failed to establish a

procedural due process claim as a matter of law. For the reasons that follow, and as discussed at

oral argument on May 2, 2019, Defendants' motion for summary judgment is granted.

                                            BACKGROUND

       In 2016, Miller operated a "tower crane" at a construction site in Brooklyn, New York

while in possession of an HMO Class A license, which authorized him to operate cranes with
booms under 200 feet provided he complied with certain "fitness" requirements. 1 RCNY § 104-

09(b)(certifications authorizing the "operation of the type of equipment for which the license is

held" must be obtained within one year of license renewal). To that end, Miller possessed four

certifications for different crane types, each of which were required for Class A licensees.'
However, none of these certifications permitted Miller to operate a tower crane.

         Defendant McQuillan observed Miller operating a tower crane without a certification and

issued him a summons and "Stop Work Order." When Miller attended an Office of

Administrative Trials and Hearings("OATH")Hearing to contest the summons and subsequent

notice of violation, the OATH hearing officer concluded that, notwithstanding his license. Miller

failed to comply with his license's "fitness" requirement because he did not have a tower crane

certification. Miller was fined $1600. Miller appealed to the OATH appeals board who

concluded that the DOB had "satisfied its evidentiary burden" of demonstrating Miller had

violated applicable laws and regulations. At no point was Miller's license revoked or suspended.

          Miller then initiated an Article 78 proceeding in New York Supreme Court challenging

the OATH hearing officer's final determination as arbitrary and capricious and reiterating his

principal claim that the summons and Stop Work Order, which amounted to a de facto license

suspension, were unlawful because his license permitted him to operate a tower crane without an

additional certification. Miller's Petition was denied and the Court found the DOB correctly

determined that while the "Administrative Code provides the general parameters for the hoisting

machine operator's license" it "does not preclude the requirement that certifications are required




'1 RCNY § 104-09(d) provides "[w]here a certification for the operation of a type of hoisting machine has been
established by Table 1 of this subdivision, no licensed hoisting machine operator may operate such type of
machinery until the licensee possesses a certification for that type of hoisting machine and such certification has
been listed on the hoisting machine operator's license by the department."
to operate specific types of hoisting machines," as spelled out in the "fitness" provision under 1

RCNY § 104-09(b). The Court added Miller "did not lose his hoisting machine operator's

license or the ability to operate machines for which he had the requisite certification and for

which certification was not required. Instead, he was simply fined for the violation." Defs.' Br.

Ex. I, EOF No. 30-9, at 5. Miller appealed the decision and filed the instant lawsuit.

                                      LEGAL STANDARD


        The Court must grant summary judgment where "there is no genuine issue as to any

material fact" and "the moving party is entitled to ajudgment as a matter of law." Fed. R. Civ.

P. 56(c). The moving party bears the burden of establishing the non-existence of a genuine issue

of material fact. Sorano v. Taesart. 642 F. Supp. 2d 45, 50(S.D.N.Y. 2009). The moving party

may submit affirmative evidence negating an essential element of the non-moving party's claim

or the moving party may demonstrate that the non-moving party's evidence is insufficient to

establish an essential element of its claim. Dixon v. Citv of New York. 2008 WL 4453201, at *9

(E.D.N.Y. Sept. 30, 2008). The non-moving party may then submit evidence showing there is a

genuine fact issue for trial. Sorano. 642 F. Supp. 2d at 50. If, after the non-moving party

responds, the Court determines the moving party has satisfied its ultimate burden of persuasion

"that there is no genuine issue of material fact for trial," summary judgment must be granted. Id.

                                          DISCUSSION


   I.      Claim and Issue Preclusion


           a. Res Judicata


        Miller's section 1983 claims for declaratory relief are barred by the doctrine of res

judicata because his Article 78 action "involved an adjudication on the merits," Monahan v. New

York Citv Dept. of Corrections. 214 F.3d 275, 285 (2d Cir. 2000), and Miller's claims for
declaratory relief"could have been raised" in his Article 78 proceeding, Karamoko v. New York

City Housing Auth.. 170 F. Supp. 2d 372, 376-77(S.D.N.Y. 2001). It is well-settled that Article

78 proceedings constitute "an adjudication on the merits" for purposes of a res judicata analysis.

Merced v. Ponte. 2019 WL 1208791, at *7(E.D.N.Y. Mar. 13, 2019)(citing Brav v. New York

Life Ins.. 851 F.2d 60, 63-64(2d Cir. 1988)). Moreover, Miller's constitutional claims seeking

declaratory relief arise out of the "same transaction or series oftransactions" as those at issue in

his Article 78 proceeding and thus could have been raised in his Article 78 proceeding. Brooks

V. Giuliani. 84 F.3d 1454, 1463(2d Cir. 1996).

          Miller cannot "elude" claim preclusion "merely by invoking legal terms of art with

constitutional mystique." Monahan. 214 F.3d at 290. In his Article 78 proceeding. Miller

claimed his license entitled him to operate a tower crane and therefore the summons and Stop

Work Order, which removed him from his tower crane work site, were unlawful and amounted

to a de facto license suspension. However, the Article 78 judge agreed that (i) Miller's license

did not confer a right to operate a tower crane and thus the summons and Stop Work Order did

not deprive him of any protected interest and,(ii) in any event. Miller's license was never

suspended or revoked. Miller's section 1983 claim is no different—he claims he was deprived of

constitutionally-protected rights when the summons and Stop Work Order were unlawfully

issued.

          On the other hand, because money damages are not available in Article 78 proceedings,

res judicata will not bar Miller's section 1983 claims for money damages. Colon v. Coughlin, 58

F.3d 865,870 n.3 (2d Cir. 1995)("[C]laim preclusion generally does not operate to bar a § 1983

suit following the resolution of an Article 78 proceeding, since the full measure of relief

available in the former action is not available in the latter" (citing Davis v. Halpem, 813 F.2d 37,
39(2d Cir. 1987))). Because Miller's federal claims for declaratory relief mimic those raised in

his Article 78 petition and seek relief that would have been available in that proceeding, those

claims are barred by the doctrine of res judicata; however, Miller's claims for money damages

are not barred by res judicata because such relief was not available during his Article 78

proceeding.

           b. Collateral Estoppel

        Miller's section 1983 claims for money damages are, however, barred by the doctrine of

collateral estoppel. Semantics aside. Miller cannot use section 1983 as an end run around his

Article 78 proceeding to achieve an impermissible "second bite at the apple." Pappas v.

Giuliani. 118 F. Supp. 2d 433,439(S.D.N.Y. 2000). "[0]nce a court has decided an issue of fact

or law necessary to its judgment, that decision may preclude relitigation of the issue in a

subsequent suit on a different cause of action involving a party to the first action." McBride v.

Bratton. 122 F.3d 1056, 1997 WL 383521, at *2(2d Cir. 1997)(emphasis added). A judgment

pursuant to Article 78 thus precludes relitigation of any issue already decided in that Article 78

proceeding, id., and "the preclusive effect of prior litigation is not affected by the fact that issues

raised in the later-filed lawsuit were not previously phrased in constitutional terms." Id.; Genova

V. Town of Southampton. 776 F,2d 1560,1562(2d Cir. 1985)("underlying all these claims, even

assuming that they assert constitutional grievances, is the single premise that [Plaintiff] was

ordered to lie"(emphasis added)).

       In this federal action Miller seeks to relitigate the same issues already decided in his

Article 78 proceeding—principally, whether his license entitled him to operate a tower crane and

if so whether the summons and Stop Work Order were unlawful. Justice St. George affirmed

that Miller's license did not, by itself, authorize operation of a tower crane and thus the summons
and Stop Work Order were not unlawful. Miller now seeks relitigation of the same issues but

cloaks his claims in constitutional cloth. Nevertheless, the issues rely on the "single premise"

that the summons and Stop Work Order were unlawful because Miller was licensed to operate a

tower crane. Genova. 776 F.2d at 1562. Accordingly, Miller's constitutional claims for money

damages are barred by the doctrine of collateral estoppel.

   II.      Due Process Claims

         Even if Miller's claims were not precluded. Miller fails to establish a due process

violation as a matter of law. First. Miller was not deprived of a property interest. Though it is

undisputed that Miller has a property interest in his license. Miller, conflates his property interest

in his license with his "unilateral expectation" that the license includes an endorsement to

operate a tower crane. Leon v. Rockland Psvchiatric Ctr.. 232 F. Supp. 3d 420,434(S.D.N.Y.

2017). However, Miller's license, without the requisite tower crane certification, does not confer

a constitutionally-protected property right to operate a tower crane. As explained in Miller's

prior proceedings,"[t]he Administrative Code provides the general parameters for the hoisting

machine operator's license but does not preclude the requirement that certifications are required

to operate specific types of hoisting machines." ECF No. 30-9, at 5. Miller's license was subject

to certain "fitness requirements," including obtaining "one or more valid certification(s) issued

by an organization accredited to offer crane operator certifications ... authoriz[ing] the operation

of the type of equipment for which the license is held or sought." ECF No. 32, Appendix.

Therefore, without a tower crane certification. Miller's license confers no constitutionally-

protected right to operate a tower crane.

         In any event. Miller's license was never revoked or suspended and the summons and Stop

Work Order do not amount to a "de facto" suspension. Indeed, Miller admitted during his
deposition (i) his license was never suspended,(ii) his license was never revoked,(iii) after the

Stop Work Order was issued he could have gone straight back to work operating a different type

of crane, and (iv) he returned to work three-and-a-half weeks later in the "same position" he

previously held after obtaining the requisite certification. Miller Dep. 35:4-36:16; 62:2-16; 80:6-

11. Compare with Polito v. Citv of New York. Den't of Health, 2016 WL 3676425, at *5 & n.2

(E.D.N.Y. July 7,2016)(Plaintiff suffered no deprivation of a property interest in her license to

teach special education where there was "no formal action taken against her license," she was

able to continue to use her license through a different agency within three months of her

termination and there was no de facto license suspension because she "was quickly able to find

new Early Intervention work"). Like Polito,(i) Miller's license was neither revoked nor

suspended,(ii) Miller was able to continue to use his license operating non-tower cranes

immediately after receiving the summons and Stop Work Order, and (iii) Miller could operate

tower cranes once he received the appropriate certification—^three and a half weeks after

receiving the summons and Stop Work Order.

        Second. Miller was not deprived of his liberty interest in his vocation as a Class A crane

operator. "The freedom to engage in any ofthe common occupations of life" does not mean

"that a person is deprived of liberty when he simply is not rehired in one job but/emains as free

as before to seek another." Leon, 232 F. Supp. 3d at 434(the right to engage in any of the

common occupations of life "is not so broad as to protect the right to a particular job."). Miller

was free to pursue another crane operating job and Miller was also free to continue operating

tower cranes, once he received the requisite certification. Accordingly, because "[t]he

challenged action [] does not appear to effectively prohibit [Miller] from engaging in a
profession, or pursuing any job in a given field," there is no deprivation of a liberty interest.

Weidner v. Citv of New York. 2017 WL 2984021, at *4(S.D.N.Y. June 20, 201?).^

    III.      Remaining Claims

           Miller's Equal Protection claim is dismissed because the Complaint is devoid of"any fact

or detail regarding a single similarly situated crane operator who purportedly received different

treatment" based on "impermissible considerations," and during his deposition. Miller could not

identify a single similarly situated crane operator who operated a tower crane without the

requisite certification. ECF No. 32, at 16; Miller Dep. Tr. 63:19-64:6(Q: Well, are there names

that you know of in your head? A: I do not know of anybody - well, you hear things, but I don't

know and I'm not going to give second-hand testimony. You know, I mean, I didn't write this

Complaint. Q: Are there specific people that you know of? Can you give me their names—^A:

No.).

           Finally, because Miller's federal claims are dismissed, the Court declines to exercise

supplemental jurisdiction over Miller's state law claims.

                                               CONCLUSION


           In light of the foregoing, Defendants' motion for summary judgment is granted.

SO ORDERED.


Dated: Brooklyn, New York
       May
                                                             s/ Raymond J. Dearie

                                                              RAYMOf^.DEARIE
                                                              United States District Judge




^ Because Miller's due process claim fails as a matter oflaw so too does his Monell claim.
                                                         8
